Exhibit 99.21 Roscoe Postle Associates Inc. Suite 501, 55 University Avenue, Toronto, ONM5J 2H7 T (416) 947-0907 F (416) 947-0395 www.rpacan.com CONSENT OF HOLGER KRUTZELMANN I consent to the inclusion in this annual report on Form 40-F of New Gold Inc., which is being filed with the United States Securities and Exchange Commission, of references to my name in connection with, and to the use of information derived from the technical report entitled “Technical Report on the Cerro San Pedro Mine, San Luis Potosí, Mexico” dated February 16, 2010 and amended March 22, 2010, and the technical report entitled “Technical Report on the Mesquite Mine, Brawley, California, USA” dated February 26, 2010, included in the Annual Information Form of New Gold Inc. for the financial year ended December 31, 2011, and I consent to the incorporation by reference of such information in the registration statement on Form S-8 (File No. 333-160500) of New Gold Inc. Dated this 26th day of March, 2012 (Signed) “Holger Krutzelmann” Name: Holger Krutzelmann Title: P. Eng and Principal Metallurgist for Roscoe Postle Associates Inc.
